DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 26, 2021 has been entered. Any previous objection/ rejection not repeated herein has been withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “handlers” in claim 2, “processor”, “laboratory stations”, “storage module”, and “driver” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 5, 8 and 10-13 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 13 recites “wherein the items are transported by sample container carriers of the laboratory sample distribution system”.  Applicant cites for support page 5, lines 9-10 and page 7, lines 28-30.  However, the examiner notes that page 7, lines 28-30 and original claim 7 recites the items are transported by sample container carriers of the laboratory sample distribution system or by transport carriers. Thus, the specification does not require a single transport mechanism to be used for the distribution of both sample container carriers containing samples and reagent (i.e., items) used in the laboratory system.  This is considered new matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 5, 8, and 10-13 remain rejected under 35 U.S.C. 103 as being unpatentable over Heise et al., (US 2013/0034410; hereinafter “Heise”) in view of Fritchie et al., (US 2009/0117620; hereinafter “Fritchie”).
As to claim 13, Heise teaches a laboratory automation system, the laboratory automation system comprising: 
a plurality of laboratory stations (the stations 20, 21, 22 and 23 can fulfill the functions which usually arise in this sample context e.g., one station can serve to remove the stopper from the sample tubes, a further station can be used for aliquoting purposes, a further station can perform a first sample analysis, or further stations can perform any other suitable function., see para [0024] et seq.);
a laboratory sample distribution system comprising
a number of sample container carriers 30, wherein the sample container carriers are adapted to carry one or more sample containers, wherein the sample containers comprise samples to be analyzed by the laboratory stations,
a transport plane 50, wherein the transport plane is adapted to support the sample container carriers,
a driver, wherein the driver is adapted to move the sample container carriers on the transport plane (see para [0028] et seq.), and
a control device, wherein the control device is configured to control the driver such that the sample container carriers move over the transport plane along predetermined transport paths (see abstract);
a storage module attached to the laboratory sample distribution system, and
a processor, wherein the processor is adapted to process the stored items (this is interpreted to mean an aliquoter unit and/or a capping unit), see para [0024] et seq.;
a process control unit, wherein the process control unit is configured to control the laboratory stations, the laboratory sample distribution system, and the storage module such that the method according to claim 6 is performed (see para [0011] et seq.)
Heise teaches the invention substantially as claimed except for the process control unit detecting that at least one type of items is missing or is running short at one of the laboratory stations, in response to the detecting, disposing a number of such items from one of a number of storage areas of the storage module; and transporting the items to the laboratory stations using the laboratory sample distribution system.
Fritchie teaches  method of operating a laboratory automation system, wherein the laboratory automation system comprises a plurality of laboratory stations 42, 44, a laboratory sample distribution system 12 and a storage module 40, (see para [0076] et seq.) the method comprising:
distribution system 12 and a storage module 40, the method comprising:
detecting that at least one type of items is missing or is running short at one of the laboratory stations (via sensors in XYZ pipette);
in response to the detecting, disposing a number of such items from one of a number of storage areas of the storage module; and
transporting the items to the laboratory stations using the laboratory sample distribution system (see para [0148] et seq.)
Fritchie teaches wherein at least some of the items are reagents, tubes, tips, pipetting heads, labels, cartridges comprising a set of reagents used in the laboratory stations and/or other consumables used by the laboratory stations (see para [102] et seq.)
Note the claims recite the recitation that an element is "configured to" perform a function.  However, this is not a positive limitation but only requires the ability to so perform unless the functional/process limitations are part of a control unit method where the control unit is “configured to” to perform such steps.  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have included in Heise the capability detecting that at least one type of items is missing or is running short at one of the laboratory stations and in response to the detecting, disposing a number of such items from one of a number of storage areas of the storage module, like that taught by Fritchie, for the expected benefit of more automation of processes, i.e., greater integration of immunoassays with clinical chemistry assays, automated loading of reagents, automated loading of other consumable items, automated removal of waste, and automated maintenance (see para [0006] et seq.) 
As to claim 2, Heise teaches handlers are assigned to the storage areas and wherein the handlers are adapted to effect the disposal of the stored items to the sample container carriers or to the transport carriers by loading the items from the storage areas on the sample container carriers or on the transport carriers.  That is, stations 20, 21, 22 and 23 can fulfill the functions which usually arise in this sample context. For example, one station can serve to remove the stopper from the sample tubes, a further station can be used for aliquoting purposes, a further station can perform a first sample analysis, or further stations can perform any other suitable function (see para [0024] et al.,).  At least the aliquoting process would require a handler (i.e., dispensing means).
As to claim 5, Heise teaches the processor is adapted to cause the processing of the stored items and adapted to cause disposal of the prepared calibration substance to the sample container carriers and/or to the transport carriers.
As to claim 8, Fritchie teaches detecting that at least one storage area is empty or is running short of items stored by the storage areas; and in response to the detecting, generating a signal indicating that the storage areas should be filled and/or replaced (see para [0148] and [0208] et seq.)
As to claim 10, Fritchie teaches at least one of the items is a calibration substance and/or at least some of the items are substances required for preparation of the calibration substance (see para [0145] et seq.)
As to claim 11, Fritchie teaches at least some of the items are liquids and are transported using containers of the transport carriers (see para [0097] et seq.)
As to claim 12, Fritchie teaches the detecting that a type of items is running short comprises detecting that a number, or amount, of such an item (see para [0104] and [0148]).  However, Fritchie does not explicitly disclose the number or amount is less than 10 % of a maximum capacity.  However, it would not have been obvious to one of ordinary skill in the art to have determined the lower threshold of desirable capacity for the expected benefit of considering the amount of lead time to order more of the item.
Response to Arguments
Applicant's arguments filed March 26, 2021 have been fully considered but they are not persuasive.  Applicant argues that Fritchie fails to disclose or suggest the same type of sample container carrier to be used for the distribution of both sample container carriers and reagents used in the laboratory stations.
The examiner respectfully disagrees. Fritchie teaches that the items are transported by sample container carriers 24, 34 of the laboratory sample distribution system or by transport carriers (see para [0097] et seq.)  Note: there is no structural difference set forth in the claims between the “sample container carriers” and the “transport carriers”.  Likewise there is no structural difference claimed between the consumables containers and the sample containers.  Furthermore, the sample and reagents (i.e., items) are not positively recited in the claim and therefore do no serve to distinguish over the prior art. The Court has held that "[e]xpressions relating the apparatus contents thereof during an intended use operation are of no significance in determining the patentability of the apparatus claim." See Ex parte Thilbault, 164 USPQ 666, 667 (Bd. Pat. App. & Inter.1969) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)).  
Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.\
/Kathryn Wright/Primary Examiner, Art Unit 1798